Exhibit 10.9
 
DEBT CONVERSION AGREEMENT
This Debt Conversion Agreement (the "Agreement") dated May 14, 2009, is by and
between, Epazz, Inc., an Illinois corporation (the "Company") and Vivienne
Passley, an individual (the "Creditor").


WITNESSETH:


WHEREAS, the Company owes $8926.88 to the Creditor in consideration for $6000
loaned to the Company in July 31, 2006, evidenced by the promissory note,
attached hereto as Exhibit A. which loan was to bear interest at the rate of 15%
per annum and was due and payable on August 1, 2010 (the "Loan");


WHEREAS, the Company desires to convert the Loan into shares of newly issued
restricted Series A common stock of the Company, $0.01 par value per share at a
rate of three hundred (300) shares of Series A common stock for every $1 of the
Loan (the "Common Stock" and the "Conversion Rate;


WHEREAS, the Creditor agrees to convert the Loan into Common Stock at the
Conversion Rate and to forgive any accrued and unpaid interest on the Loan
("Accrued Interest"); and


WHEREAS, the Company and the Creditor desire to set forth in writing the terms
and conditions of their agreement and understanding concerning conversion of the
Loan.


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, the parties hereto agree as
follows:


1.
Consideration. In consideration and in satisfaction of the forgiveness of the
entire $8926.88 owed pursuant to and in connection with the Loan, which amount
is owed to the Creditor, the Company agrees to issue the Creditor an aggregate
of 2,679,064 shares of Common Stock (three hundred shares for every $1.00 of the
Loan converted into shares of common stock)(the "Shares"). 2,500,000 shares of
the 2,679,064 will be issue on May 14, 2009. The remainder amount (179,064) will
be issue on July 15, 2009.



In consideration for the issuance of me Shares, the Creditor agrees to forgive
the Loan and to waive and forgive any accrued and unpaid interest payable there
under.


2.
Restricted Shares. The Creditor agrees and understands that the Shares of the
Company to be issued to the Creditor have not been registered under the
Securities Act of 1933, as amended (the "1933 Act"), nor registered under any
state securities law, and will be "restricted securities" as that term is
defined in Rule 144 under the 1933 Act. As such, the Shares may not
be offered for sale, sold or otherwise transferred except pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from registration, under the 1933 Act. The shares to be issued to the Creditor
will bear an appropriate restrictive legend.

--------------------------------------------------------------------------------


The Creditor understands that the Company has not registered the Shares under
the 1933 Act or the applicable securities laws of any state in reliance on
exemptions from registration, and farther understands that such exemptions
depend upon the Creditor's investment intent at the time be acquires the Shares.
The Creditor therefore represents and warrants she is receiving the Shares for
her own account for investment and not with a view to distribution, assignment,
resale or other transfer of the Shares. Because the Shares are not registered,
the Creditor is aware that she must hold them indefinitely unless they are
registered under the 1933 Act and any applicable state securities laws or she
must obtain exemptions from such registration. Creditor acknowledges that me
Company is under no duty to comply -with any exemption in the connection, with
the Creditor's sale, transfer or other disposition under applicable rules and
regulations. Creditor understands mat in the event she desires to sell, assign,
transfer, hypothecate or in any way alienate or encumber the Shares in the
future, the Company can require that the Creditor provide, at Creditor's own
expense, an opinion of counsel satisfactory to the Company to the effect that
such action will not result in a violation of applicable federal or state
securities laws and regulations or other applicable federal or state laws and
regulations.


3.
Full Satisfaction. Creditor agrees that she is accepting the Shares in full
satisfaction of the Loan which is being converted into Common Stock and that as
such Creditor will no longer have any rights of repayment against the Company as
to the $8926.88 previously outstanding under the Loan which is being converted
into Shares pursuant to this Agreement (or any accrued or unpaid interest which
is being waived by Creditor as described above), at such time as the Shares have
been issued to Creditor.




4.        Mutual Representations. Covenants and Warranties.



 
(a)
The parties have all requisite power and authority, corporate or otherwise,
to execute and deliver this Agreement and
to consummate the transactions contemplated hereby and thereby. The parties have
duly and validly executed and delivered this Agreement and will, on or prior to
the consummation of the transactions contemplated herein, execute, such other
documents as may be required hereunder and, assuming the due authorization,
execution and delivery of this Agreement by the parties hereto and thereto, this
Agreement constitutes, the legal, valid and binding obligation of the parties
enforceable against each party in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors' rights generally and general
equitable principles.




 
(b)
The execution and delivery by the parties of this Agreement and the consummation
of the transactions contemplated hereby and thereby do not and shall not, by the
lapse of time, the giving of notice or otherwise: (a) constitute a violation of
arty law; or (b) constitute a breach or violation of any provision contained in
the Articles of Incorporation or Bylaws, or such other documents) regarding
organization and/or management of the parties, if applicable; or (c) constitute
a breach of any provision contained in, or a default under, any governmental
approval, any writ, injunction, order, judgment or decree of any governmental
authority or any contract to which either the Company or the Creditor is a party
or by which either the Company or the Creditor is bound or affected.

-2-

--------------------------------------------------------------------------------


5.
Creditor Representations and Warranties. The Creditor represents and
warrants to the Company that the Creditor has such knowledge and experience in
financial and business matters that the Creditor is capable of evaluating the
merits and risks of an investment in the Shares and that the Creditor is an
"accredited investor" as such term is defined under the 1933 Act The Creditor
represents that she is familiar with the Company's business objectives and the
financial arrangements in connection therewith and she believes that the Shares
are the kind of securities that she wishes to hold for investment and that the
nature and amount of the Shares are consistent with her investment program. The
Creditor has been advised and is folly aware that investing in securities such
as the Shares is a speculative and uncertain undertaking whose advantages and
benefits are generally limited to a certain class of investors who understand
the nature of the proposed operations of the Company and for whom the investment
is suitable. The Creditor recognizes that an investment in the hares
involves certain risks and she has taken full cognizance of and understands all
of the risk factors related to the business objectives of the Company and the
Shares.




6.         Miscellaneous.



 
(a)
Assignment. All of the terms, provisions and conditions of this Agreement shall
be binding upon and shall inure to the benefit of and be enforceable by the
parties hereto and their respective successors and permitted assigns.




 
(b)
Applicable law. This Agreement shall be construed in accordance with
and governed by the laws of the State of Illinois, excluding any provision which
would require the use of the laws of any other jurisdiction.




 
(c)
Entire Agreement. Amendments and Waivers. This Agreement constitutes the
entire agreement of the parties regarding the subject matter of the Agreement
and expressly supersedes all prior and contemporaneous understandings
and commitments, whether written or oral, -with respect to the subject matter
hereof. No variations, modifications, changes or extensions of this Agreement or
any other terms hereof shall be binding upon any party hereto unless set forth
in a document duly executed by such party or an authorized agent or such party.





 
(d)
Section headings. Section headings are for convenience only and shall not define
or limit the provisions of this Agreement.




 
(e)
Effect of Facsimile and Photocopied Signatures. This Agreement may be executed
in several counterparts, each of which is an original. It shall not be necessary
in making proof of this Agreement or any counterpart hereof to produce or
account for any of the other counterparts. A copy of this Agreement signed by
one party and faxed to another party shall be deemed to have been executed and
delivered by the signing party as though an original. A photocopy of this
Agreement shall be effective as an original for all purposes.





 
[Remainder of page left intentionally blank. Signature pages follows.]

-3-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 
[epazz.jpg]
 
 
 
 
 
-4-

--------------------------------------------------------------------------------

 